              Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 1 of 8




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    BMO HARRIS BANK N.A., a national                   CASE NO. C20-148 RSM
      banking association,
 9                                                       ORDER GRANTING IN PART
                     Plaintiff,                          PLAINTIFF BMO HARRIS BANK N.A.’S
10                                                       MOTION FOR DEFAULT JUDGMENT
              v.                                         AS TO DEFENDANT MILLER
11                                                       TRANSPORTATION LLC
      MILLER TRANSPORTATION LLC, a
12    Washington limited liability company; and
      SKY BENSON, an individual resident and
13    citizen of California,

14                   Defendants.

15

16                                     I.       INTRODUCTION

17          This matter is before the Court on Plaintiff BMO Harris Bank N.A.’s Motion for Default

18   Judgment as to Defendant Miller Transportation LLC. Dkt. #28. Plaintiff was previously granted

19   default judgment as to Defendant Sky Benson. Dkt. #20. Having reviewed the record, and for

20   the reasons that follow, the Court grants Plaintiff’s motion in part.

21                                    II.        BACKGROUND

22          For the purposes of Plaintiff’s motion for default judgment, the Court accepts the

23   allegations of the complaint as true. See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–

24   18 (9th Cir. 1987) (“The general rule of law is that upon default the factual allegations of the

     ORDER – 1
              Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 2 of 8




 1   complaint, except those relating to the amount of damages, will be taken as true.”) (citing Geddes

 2   v. United Financial Group, 559 F.2d 557, 560 (9th Cir. 1977)).

 3       A. Factual Background

 4          Three times, Plaintiff loaned Defendant Miller Transportation LLC (“Defendant Miller

 5   Transportation”) funds for the acquisition of certain specified trucking equipment (the

 6   “Collateral”).1 Dkt. #1 at ¶¶ 9–11. Each time, Defendant Miller Transportation entered into

 7   agreements to repay the loan, with interest, and granted Plaintiff a security interest in the

 8   Collateral (the “Agreements”). See Dkt. #1-2 at 2–6, 8–12, 14–17. Plaintiff perfected its security

 9   interest in the Collateral by properly recording liens on the Collateral. Dkt. #1 at ¶ 14.

10          Defendant Miller Transportation failed to make payments due and defaulted under the

11   Agreements. Id. at ¶¶ 17–19. Under the Agreements, Plaintiff accelerated the amounts due and

12   owing and indicated its intent to take possession of the Collateral because of its security interest.

13   Id. at ¶¶ 22, 29–31. As of the dates of default, a total of $129,775.20 remained due under the

14   Agreements. Dkt. #29 at 13. To date, Defendants “have failed or refused to pay the amounts

15   due and owing under the Agreements and Guaranties” and Defendant Miller Transportation “has

16   failed or refused to surrender the Collateral to Plaintiff.” Dkt. #1 at ¶¶ 32–33.

17       B. Procedural Background

18          Plaintiff initiated this action on January 30, 2020, making claims for injunctive relief,

19   specific performance, replevin, and breach of contract. Dkt. #1. Plaintiff generally sought to

20   prevent Defendant Miller Transportation’s continued use of the Collateral, sought for Defendant

21   Miller Transportation to perform its obligations under the parties’ agreements, sought money

22
     1
       More specifically, the trucking equipment constituting the Collateral was: (1) a 2015
23
     Freightliner Cascadia Series Tractor (VIN: 3AKJGLD57FSFN3372); (2) a 2011 Great Dane
     Reefer Van Trailer (VIN: 1GRAA0621BW703560); and (3) a 2015 Freightliner Cascadia Series
24
     Tractor (VIN: 3AKJGLD51FSGF7139). Dkt. #1 at ¶ 13.

     ORDER – 2
              Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 3 of 8




 1   damages, and sought costs, attorneys’ fees, and interest. Id. On July 9, 2020, Plaintiff served

 2   Defendant Miller Transportation, Dkt. #22, and when Defendant Miller Transportation failed to

 3   appear or defend in this action, default was entered on August 11, 2020. Dkt. #25.

 4                                    III.        DISCUSSION

 5      A. Jurisdiction

 6          The Court has authority to enter default judgment against Defendant Miller

 7   Transportation based on the Court’s order granting Plaintiff’s motion for default, Dkt. #23, and

 8   the Clerk’s subsequent entry of default, Dkt. #25, and pursuant to Federal Rule of Civil Procedure

 9   55 and Local Civil Rule 55. The Court has subject matter jurisdiction over Plaintiff’s claims

10   based on the diversity of the parties under 28 U.S.C. § 1332(a). The Court has personal

11   jurisdiction over Defendant Miller Transportation as it has sufficient minimum contacts with

12   Washington and Plaintiff’s claims arise from those contacts.        See Dkt. #1.     Specifically,

13   Defendant Miller Transportation is a limited liability company formed in Washington and with

14   a principal place of business in Bellevue, Washington. Dkt. #1 at ¶ 2.

15      B. Liability

16          Prior to entering default judgment, district courts must determine whether the well-

17   pleaded allegations of a plaintiff’s complaint establish a defendant’s liability. Eitel v. McCool,

18   782 F.2d 1470, 1471–72 (9th Cir. 1986). In making this determination, courts must accept the

19   well-pleaded allegations of a complaint, except those related to damage amounts, as established

20   fact. Televideo Sys., Inc., 826 F.2d at 917–18.

21          In this case, Plaintiff adequately establishes Defendant Miller Transportation’s liability.

22   The allegations of the Complaint and the documents attached thereto indicate that Defendant

23   Miller Transportation defaulted on its obligations under its Agreements with Plaintiff, leaving

24   principal, interest, certain fees and charges, and costs due.        Further, Defendant Miller

     ORDER – 3
               Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 4 of 8




 1   Transportation has breached the parties’ Agreements by retaining Collateral for the loans despite

 2   Plaintiff’s demands that it be returned pursuant to their Agreements.

 3       C. Eitel Factors Support Default Judgment

 4           Having determined Defendant Miller Transportation’s liability, the Court considers

 5   whether to exercise its discretion to enter a default judgment. Alan Neuman Prods. Inc. v.

 6   Albright, 862 F.2d 1388, 1392 (9th Cir. 1988) (“Clearly, the decision to enter a default judgment

 7   is discretionary.”). In making this determination, many courts find it helpful to consider the

 8   following factors set forth in Eitel:

 9           (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
             substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at
10           stake in the action; (5) the possibility of a dispute concerning material facts; (6)
             whether the default was due to excusable neglect, and (7) the strong policy
11           underlying the Federal Rules of Civil Procedure favoring decisions on the merits.

12   Eitel, 782 F.2d at 1471–72.

13           With only cursory consideration of the Eitel factors, the Court finds it clear that most of

14   the factors weigh in favor of the entry of default judgment against Defendant Miller

15   Transportation. Plaintiff would be deprived of the benefit of its Agreements with Defendant

16   Miller Transportation if default judgment is not entered. The merits of Plaintiff’s claims appear

17   strong, Plaintiff’s Complaint details Defendant Miller Transportation’s legal liability, and the

18   simple facts alleged appear unlikely to lend themselves to disputes of material facts. The sum at

19   stake is no doubt significant to the parties but does not appear excessive and the amounts were

20   agreed to by Defendant Miller Transportation. Further, there is no indication for the Court that

21   Defendant Miller Transportation’s failure to appear is the result of excusable neglect and

22   Defendant Miller Transportation has failed to appear and defend the action or any of Plaintiff’s

23   subsequent motions. LOCAL RULES W.D. WASH. LCR 7(b)(2) (“[I]f a party fails to file papers in

24   opposition to a motion, such failure may be considered by the court as an admission that the

     ORDER – 4
              Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 5 of 8




 1   motion has merit.”). Defendant Miller Transportation’s failure to participate effectively hampers

 2   the “strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the

 3   merits,” Eitel, 782 F.2d at 1472, and further supports default judgment. Accordingly, the Court

 4   grants default judgment as to Defendant Miller Transportation.

 5       D. Appropriate Relief

 6          Plaintiff must provide the court with evidence to establish the propriety of a sum of

 7   damages sought. Televideo, 826 F.2d at 917–18.

 8          1. Contractual Relief

 9          Plaintiff seeks primarily contractual relief and establishes that as of the dates upon which

10   Defendant Miller Transportation defaulted on its loans, a total principal of $129,775.20 remained

11   due under the Agreements. Dkt. #29 at ¶ 12, Ex. A. The principal sums under each loan

12   continued to accrue interest at the contractual rate2 until Plaintiff declared default on December

13   27, 2019, resulting in additional interest of $17,250.24. Dkt. #29 at Ex. A. In addition, $1,589.93

14   in unpaid interest was due for the month prior to default, unpaid late fees of $1,305.35 were

15   outstanding, and an additional $60 of miscellaneous fees remained outstanding. Id. Upon default

16   and acceleration, Plaintiff charged an additional $2,061.60 in fees. Id. This presented an

17   outstanding balance, as of December 27, 2019, of $152,042.32. Dkt. #29 at ¶ 16.

18          Plaintiff additionally seeks interest accrued since December 27, 2019, which under the

19   Agreements was to accrue at the rate of 1.5% per month, calculated on the assumption of a

20   twelve-month year with equal thirty-day-months. Id. at ¶ 13. Plaintiff calculates the interest

21   accruing on the principal on a per diem basis as $64.89. Contemporaneous with their seeking

22   default judgment, Plaintiff calculated the accrual of an additional $17,130.96. Id. at ¶ 18.

23
     2
      The Agreements had contractual interest rates of 14.41% 15.38% and 14.69%. Dkt. #1-2 at 2,
24
     8, 14; at Dkt. #29 Ex. A.

     ORDER – 5
               Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 6 of 8




 1           The Court finds adequate support in the record for the amounts sought by Plaintiffs.

 2   Accordingly, the Court grants contractual damages of $169,173.28 with interest to accrue as

 3   allowed by federal law from the date of this Order.

 4           2. Equitable and Injunctive Relief

 5           In addition to contractual damages, Plaintiff also seeks orders of possession with regard

 6   to the Collateral and injunctive relief. Plaintiff alleges that the Agreements entitle it to immediate

 7   possession of the Collateral and require Defendant Miller Transportation to return the Collateral,

 8   at its own expense, to any location that Plaintiff directs. Dkt. #29 at ¶ 23; see e.g. Dkt. #1-2 at 4

 9   (Section 5.2). But Defendant Miller Transportation has not done so, Dkt. #29 at ¶ 24, and

10   Plaintiff argues that Defendant Miller Transportation’s continued possession is therefore without

11   a legal basis. Dkt. #28 at 5. Further, and due to the nature of the Collateral, Defendant Miller

12   Transportation is able to continue utilizing the Collateral for commercial purposes while

13   effectively hiding the Collateral throughout the United States. Dkt. #29 at ¶ 26. Plaintiff alleges

14   that it is specifically injured by Defendant Miller Transportation’s continued possession because

15   once it regains possession of the Collateral it plans to sell the collateral and because delay in

16   doing so depreciates the amount Plaintiff expects to realize from the sale of the Collateral.

17           Plaintiff maintains that to avoid this harm the Court should issue orders of possession and

18   grant Plaintiff certain injunctive relief. Specifically, Plaintiff requests that the Court enjoin

19   “Borrower and other persons and firms having knowledge of this injunction” from (1)

20   “continuing to use the Collateral;” (2) failing to disclose the location of the Collateral to Plaintiff;

21   and (3) failing to transfer possession of the Collateral to Plaintiff. Dkt. #28 at 9.

22           The Court does not find such relief appropriate here. The Court’s finding is primarily

23   premised on the absence of an identifiable injury to Plaintiff that has not been remedied by the

24   other portions of this Order. Plaintiff maintains that it has the right to sell the Collateral to satisfy

     ORDER – 6
               Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 7 of 8




 1   Defendant Miller Transportation’s debt under the Agreements and that it is harmed by

 2   depreciation to the Collateral that may occur prior to any sale taking place. But the Court finds

 3   this injury speculative. There is, of course, a chance that Plaintiff will be harmed by depreciation

 4   of the Collateral, but even if this is the case, Plaintiff does not explain why any such harm could

 5   not be adequately compensated by money damages. In fact, and even in the absence of any

 6   injunctive relief, Plaintiff is wholly compensated by the Court’s award of money damages

 7   above.3 Finding a lack of legal support for Plaintiff’s requests and a lack of a cognizable injury,

 8   the Court denies further relief.

 9       E. Attorneys’ Fees

10          Plaintiff asserts it is further entitled to attorneys’ fees under the Agreements. However,

11   Plaintiff anticipates that further action will be necessary in this case and asks that the Court stay

12   its deadline for seeking any attorneys’ fees and costs that may be available under the Agreements.

13   Dkt. #15 at 4. The Court grants the request.

14                                      IV.       CONCLUSION

15          Accordingly, and having reviewed Plaintiff’s motion, the declarations and exhibits

16   submitted in support, and the remainder of the record, the Court finds and ORDERS:

17       1. Plaintiff BMO Harris Bank N.A.’s Motion for Default Judgment as to Defendant Miller

18           Transportation LLC (Dkt. #28) is GRANTED in part, as set forth above.

19       2. The Clerk shall enter judgment in favor of BMO Harris Bank N.A. and against Miller

20           Transportation LLC in the amount of $169,173.28.

21       3. Post-judgment interest shall accrue pursuant to 28 U.S.C. § 1961.

22

23   3
      The Court further notes that Plaintiff requests an injunction which binds third parties without
     demonstrating that Plaintiff is likely to be irreparably injured by those third parties in the absence
24
     of injunctive relief.

     ORDER – 7
             Case 2:20-cv-00148-RSM Document 30 Filed 03/11/21 Page 8 of 8




 1      4. Plaintiff’s request for a stay of the 14-day filing period for filing a motion requesting

 2         attorneys’ fees, as set forth in Federal Rule of Civil Procedure 54(d)(2)(B), is granted

 3         and the deadline is stayed pending further order of this Court.

 4      5. The Clerk may administratively CLOSE this action.

 5         Dated this 11th day of March, 2021.

 6

 7

 8                                               A
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 8
